DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail Troy on 5/24/2022.

The application has been amended as follows: 

Amend the claims as follows:

(Original) A method, comprising:
receiving, by a device, a command associated with identifying a merchant for a virtual card swap procedure associated with a user;
obtaining, by the device and based on the command, virtual card information for the user;
accessing, by the device and using user information associated with the user, a merchant transaction system associated with the merchant; and
causing, by the device, the virtual card information to be stored in the merchant transaction system.

(Original) The method of claim 1, further comprising:
detecting the merchant based on the command being associated with data identifying a webpage associated with the merchant. 

(Original) The method of claim 1, further comprising:
authenticating the user based on the command; and
wherein obtaining the virtual card information comprises:
	obtaining the virtual card information based on authenticating the user.

(Original) The method of claim 1, further comprising:
generating, for the merchant and based on the command, a merchant-specific virtual card; and
wherein obtaining the virtual card information comprises:
	obtaining the merchant-specific virtual card.

(Original) The method of claim 1, further comprising:
identifying a template associated with the merchant,
the template including information identifying user data associated with accessing the merchant transaction system; and
wherein accessing the merchant transaction system comprises:
	accessing the merchant transaction system using the template.

(Currently Amended) The method of claim 5, further comprising:
requesting, from a user device and based on the user data, the user information
receiving, from the user device, the user information.

(Original) The method of claim 5, wherein the template further includes information specifying, for an interface of a webpage associated with the merchant, one or more elements associated with entry of at least one of the user information or the virtual card information.

(Original) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive a command associated with identifying a merchant for a virtual card swap procedure associated with a user;
obtain, based on the command, virtual card information for the user;
access, using user information associated with the user, a merchant transaction system associated with the merchant; and
cause the virtual card information to be stored in the merchant transaction system.

(Original) The device of claim 8, wherein the one or more processors are further configured to:
detect the merchant based on the command being associated with data identifying a webpage associated with the merchant. 

(Original) The device of claim 8, wherein the one or more processors are further configured to:
authenticate the user based on the command; and
wherein the one or more processors, when obtaining the virtual card information, are configured to:
obtain the virtual card information based on authenticating the user.

(Original) The device of claim 8, wherein the one or more processors are further configured to:
generate, for the merchant and based on the command, a merchant-specific virtual card; and
wherein the one or more processors, when obtaining the virtual card information, are configured to:
obtain the merchant-specific virtual card.

(Original) The device of claim 8, wherein the one or more processors are further configured to:
identify a template associated with the merchant,
the template including information identifying user data associated with accessing the merchant transaction system; and
wherein the one or more processors, when accessing the merchant transaction system, are configured to:
access the merchant transaction system using the template.

(Currently Amended) The device of claim 12, wherein the one or more processors are further configured to:
request, from a user device and based on the user data, the user information
receive, from the user device, the user information.

(Original) The device of claim 12, wherein the template further includes information specifying, for an interface of a webpage associated with the merchant, one or more elements associated with entry of at least one of the user information or the virtual card information.

(Original) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive a command associated with identifying a merchant for a virtual card swap procedure associated with a user;
obtain, based on the command, virtual card information for the user;
access, using user information associated with the user, a merchant transaction system associated with the merchant; and
cause the virtual card information to be stored in the merchant transaction system.

(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
detect the merchant based on the command being associated with data identifying a webpage associated with the merchant. 

(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
authenticate the user based on the command; and
wherein the one or more instructions, that cause the one or more processors to obtain the virtual card information, cause the one or more processors to:
obtain the virtual card information based on authenticating the user.

(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
generate, for the merchant and based on the command, a merchant-specific virtual card; and
wherein the one or more instructions, that cause the one or more processors to obtain the virtual card information, cause the one or more processors to:
obtain the merchant-specific virtual card.

(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
identify a template associated with the merchant,
the template including information identifying user data associated with accessing the merchant transaction system; and
wherein the one or more instructions, that cause the one or more processors to access the merchant transaction system, cause the one or more processors to:
access the merchant transaction system using the template.

(Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
request, from a user device and based on the user data, the user information
receive, from the user device, the user information.



Claim Interpretation
	“the instructions comprising: one or more instructions” in lines 1-3 of claim 15 is not interpreted as including, within its scope, where a set of multiple instructions consists of only one instruction (i.e. “the instructions” is necessarily plural, and “the instructions” include/”compris[e]” “one or more instructions” along with any other instruction[s] needed to make “the instructions” plural)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	As per Claim(s) 1 (and similarly claim[s] 8 and 15, and consequently claim[s] 2-7, 9-14, and 16-20 which depend on claim[s] 1, 8, and 15), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method, comprising: receiving, by a device, a command associated with identifying a merchant for a virtual card swap procedure associated with a user; obtaining, by the device and based on the command, virtual card information for the user; accessing, by the device and using user information associated with the user, a merchant transaction system associated with the merchant; and causing, by the device, the virtual card information to be stored in the merchant transaction system.
Briscoe et al. (US 2011/0178924) teaches “In another embodiment, a filter 18B is created in response to input from the client. The filter 18B is a list of merchant identification numbers of individual merchants selected by the client. The card creator 14 presents the client with a list of merchants and the client can select one or more merchants which will accept the card. Thus, the merchants which will accept the card or cards are a unique, customized group selected by the client from a list of participating merchants. For example, the client may select merchants CC and DD and the filter 18B is used by the processing system 24 to confirm that the merchant at the point of sale 20 is either merchant CC or merchant DD. The authorization is provided back to the point of sale 20 and the purchase transaction is completed for the client (e.g., cardholder or user). It is also contemplated that the filter may be a combination of filters 18A and 18B, including a list of merchant identification numbers of individual merchants selected by the client and a list of merchant identification numbers of one or more preset groups of merchants selected by the client” (paragraph 23) and “Embodiments of the invention provide a system and method of creating a physical or virtual card representing an account between selected merchants and a cardholder wherein the card is individually customized for the client. In general, the physical or virtual card is customized by a person creating the card that may or may not be the client or cardholder. For simplicity below, it will be assumed that the client is the person customizing the card. In is contemplated that the person creating the physical or virtual card may also be any one or more of the following: someone who uses the card, the cardholder, a sponsor, someone giving the card to a cardholder, or a card recipient. Embodiments of the invention provide an efficient and convenient interactive experience for the client to customize a physical or virtual card. In particular, embodiments of the invention contemplate the diverse needs of clients by allowing clients to specify the merchants, design and/or account parameters of the physical or virtual card. Additionally, embodiments of the invention contemplate the diversity of the clients by customizing the data which may be specified by the client for customizing the physical or virtual card and merchants which redeem (e.g., accept) the customized card” (paragraph 17).  Paragraph 23 describes where a client selects one or more merchants which will accept a card (which can be interpreted as a command by the client which identifies/selects a merchant).  Paragraph 19 describes where a client selects one or multiple merchants that would accept a customized card, and assigning a unique account number to the customized card, where the unique account number would be associated with only the selected merchants.  Paragraph 20 suggests where the customized card can be either a virtual card or a physical card.  Paragraph 17 describes a client as a person.  This reference does not appear to describe where the virtual card information is obtained based on a command associated with identifying a merchant for a virtual card swap procedure associated with a user.  This reference also does not appear to access the merchant management system using user information associated with the user (interpreting the merchant management system as “a merchant transaction system associated with the merchant”, nothing indicates that the merchant management system is accessed using any information based on the user [the selected merchant and account information is transmitted to the merchant management system but is not used to access the merchant management system]).  It would not necessarily be obvious to combine Briscoe with the next reference because the card creator in Briscoe is a kiosk or website which does not seem like a type of entity that would be specific to a particular user.
2013/0282582 teaches “During the system user set-up process, the application program is initially downloaded from a system application server 8 and installed on the user's computing device 4. The user selects a user identifier (userID) and password for access to the system application server, and registers with the system. User profile information is gathered and stored. The profile information may include, but is not limited to, the user's name, address or addresses, date of birth, gender, a PIN (personal identification number), and other data elements that might be asked by a merchant, vendor or Internet websites during their user profile set-up processes. In addition, payment method information may be captured and stored, including, but not limited to, credit card, debit card, checking account, and savings account information. More specifically, this information may include, but is not limited to, credit card type, credit card numbers, expiration dates and validation codes, and in some embodiments a credit card reference, which may be selected by the user, to refer to each payment source. User identification is verified during this set-up process by various means. All user information may be updated from time to time. The user's personal information and credit card validation information is stored on a system application server 8, while the credit card numbers are stored on a separate system payment server 6 (which also may be a third-party payment server). The system application causes the userID and a time stamp to be stored in local storage on the computing device 4. The other information described above, including credit card numbers, validation numbers, addresses, and PIN, are not stored locally on the computing device” (paragraph 22).  This reference describes where a login and password is for access to a server, and where user profile information is gathered and stored, where the payment information can be captured and stored.  It would not necessarily be obvious to combine this reference with Briscoe because the card creator in Briscoe is a kiosk or website which does not seem like a type of entity that would be specific to a particular user.
2020/0364712 (Provisional 62/849,345 filing date precedes effective filing date of this application) teaches swapping physical card numbers (PCNs) and Registered card numbers (RCNs) and virtual card numbers (VCNs).
2010/0057612 teaches “In particular embodiments, one or more of the kiosks 4 of the system 2 may be sold or leased to third parties (referred to herein as users). For each user, permission to access selected components of the system 2 may be granted. For example, each user may be provided with a login and password with which to access the servers 8 over the network 6 for the purpose of registering a kiosk for use. In such embodiments, a separate account (not shown) may be created for each user, the account 11 may include separate sub-accounts (not shown) for each user, or standard accounting methods may be used to track each user's portion of the funds in the account 11. Funds may be transferred from the account 11 to an account associated with a user. By way of a non-limiting example, funds may be transferred to a user's account periodically (e.g., weekly)” (paragraph 27).  This reference describes where a user’s login and password is used to access servers for the purpose of registering a kiosk for use.
2008/0196094 teaches “The server system 1 has a register 19 storing a unique login code comprising a user name and a user specific password required for accessing the server system 1 for each user of the user devices I, IIA and IIB” (paragraph 51).  This reference describes where a server system is accessed using a user name and a user specific password.
2012/0078609 teaches “In step 402, the endpoint 104 sends a registration and/or authentication request message to the access server 102. If the endpoint 104 is not registered with the access server 102, the access server will receive the registration request (e.g., user ID, password, and email address) and will create a profile for the endpoint (not shown). The user ID and password will then be used to authenticate the endpoint 104 during later logins. It is understood that the user ID and password may enable the user to authenticate from any endpoint, rather than only the endpoint 104” (paragraph 98).  Paragraph 78 describes where an endpoint can be a computer and other examples which are commonly user devices.  This reference teaches where a server authenticates an endpoint via a user ID and password, but does not specifically describe where the user ID and password are used to access the server (as opposed to where the user ID and password are used to authenticate a user after the server has been accessed).
2002/0095588 teaches “The accessed web server collates the password received from the portable terminal device 501 with the password of the authentic user, which is registered in advance, to check the validity of the user. If the passwords match, the web server determines that the user who has placed the purchase order is the authentic user, accepts the order from the user, and notifies the accessing portable terminal device 501 that the purchase order is accepted (step S363). The user checks that the purchase order of merchandise is accepted, and then removes the biometrical authentication device 502 from the slot of the portable terminal device 501 (step S364)” (paragraph 304).  This reference describes where a purchase transaction is accepted in response to password authentication, but does not appear to describe where the access to the server is based on the password.
2014/0129435 teaches “Still another current technique involves direct interaction with the merchant via a Virtual Card Number (also known as a Virtual Account Number). Here, the user logs in at 8006 in FIG. 17 with a user ID and password or the like, and at 8007 is provided with the virtual card number. In FIG. 18, the user will then enter the virtual card information from 8007 into the corresponding fields 8008. Advantageously, the consumer's real card number and security code are hidden from the merchant. On the other hand, there is a relatively unintuitive user experience wherein the consumer needs to leave the current transaction to go to his or her bank's website 8006 to generate a VCN 8007 (typically by swapping between windows or tabs of his or her browser); further, like the first current option, this is a cumbersome process that requires the consumer to fill in many fields of information” (paragraph 113).  This reference describes where a virtual card number is provided in response to a user logging in with a user ID and password, but does not appear to describe where a merchant transaction system is accessed using user login information.
2009/0006254 teaches “To activate a new virtual card online the user has to login to his/her account online. Having logged in to his/her account, the user can activate a new virtual card based on the stored data of the physical credit card or the bank account. Optionally, the user can choose whether he/she wants to activate a virtual prepaid card or a virtual credit card. This may depend on the payment method chosen as well as on the preferences of the user” (paragraph 51).  This reference does not describe where user login information is used to access a merchant transaction system.
2018/0285860 teaches “Once the “Apply for a virtual card now” option is selected, the consumer is directed to a sign-up page, to sign-up for the virtual card, as shown in FIG. 3B. In various embodiments, having an account associated with the electronic purchase medium or related website at which the purchase is made is necessary for signing up the virtual card. In these embodiments, the consumer is required either to sign-in to their account or to sign-up for an account before applying for the virtual card. Attractive loyalty programmes may be presented to the consumer at the sign-up page to entice the consumer to sign-up for the virtual card. In this way, the virtual card advantageously provides another avenue for the consumer to benefit from a loyalty program associated with the electronic purchase medium and at the same time, allows the virtual card issuer to increase its customer base. In various embodiments, once the consumer logs-in to his/her account, he/she is presented with a disclaimer or Terms & Conditions (T&Cs) page seeking the consumer's consent to share his/her information with third parties. Upon accepting the T&Cs, the consumer is presented with an application form for the virtual card. The application form may have been partially auto-filled to include at least a name, an address and other contact information associated with the consumer. This information may be automatically retrieved from the consumer's account. The application form may further include additional fields including his/her unique identification number, monthly salary and/or occupation information. The completed application form for the virtual card is then sent from the client terminal to the payment transaction server. Upon receipt of the completed application form, the payment transaction server generates a Primary Account Number (PAN), a Card Verification Code (CVC2) and Expiry date associated with the virtual card. This information is then displayed at the client terminal. If the consumer has an online account with the merchant via which the transaction is being conducted, the details of the virtual card may be stored at the merchant server in association with the consumer's online account. In some embodiments, the virtual card may be a merchant-specific virtual card, such that attempts to use the virtual card for purchases with other online merchants are blocked by the payment transaction server or an issuer server 704 (FIG. 7) with which the payment transaction server is in communication” (paragraph 72).  This reference describes storing virtual card information at a merchant server in association with a consumer’s online account, but does not appear to describe where the virtual card information is obtained based on a command associated with identifying a merchant for a virtual card swap procedure associated with a user.

The prior art (first reference listed after this paragraph) teaches a selected/specified/identified Merchant (paragraphs 30 and 33, obviously selected by the user) and generating a virtual card based on a “Main Card” and based on a selected merchant (i.e. a credit/debit card, see paragraphs 17-18 and 33), and also the use of a telephone to purchase goods/services from a merchant (paragraph 120).  The prior art also more specifically teaches where a user selects a merchant and then uses a virtual card for payment (see 2nd reference listed after this paragraph).  The prior art also teaches where a virtual card (specifically a virtual bonus card) is specific to a user-selected/identified merchant (see 3rd reference listed after this paragraph).
2008/0308624 “Cardholder not present… CNP”, paragraph 1; “Main Card… Credit of Debit card which is conventional… cannot be used for CNP transactions”, paragraph 17; “Virtual Card… single use variable number virtual payment system card derived from and ancillary to the Main Card”, paragraph 18; “Merchant… vendor of goods or services in the real world… Ghost Merchant… in a virtual World, normally but not exclusively a representation of a Merchant”, paragraphs 23-24; “creating a single use Virtual Card account… credited at the request of the Cardholder with an approved specified sum by debit from… Main Card… sum to be paid only to a specified Merchant”, paragraph 30; “Virtual Card would generate for each occasion of use a different Card number, related to both the Main Card numbers and those related to the selected Merchant, and funds would be transferred from the Main Card to the Virtual Card account, for payment of the selected sum only to the identified Merchant except for a return to the Main Card by cancellation, or a modest float for minor payments”, paragraph 33; “purchase of goods or services using a personal Computer… from a Merchant… over the Internet… variations where a computer other than the Cardhold…’s own computer were used… office… Internet Café… or by telephone… to a Merchant”, paragraph 120; 
2011/0320310 “user may use communication device… present a list of approved merchants to the user… user may select a merchant from the list… connected to the selected merchant’s website… user may be given an option to pay for the item[s] that he/she purchased… user may then select a payment device… may be any of a credit card, a debit card… virtual card”, paragraph 35;
2014/0257961 “It is also possible to identify the merchant based on a selection of the user at mobile device… example… user may start an application, the application being specific to the merchant or allowing a selection of the merchant… application may show the customer’s virtual bonus card specific to the merchant”, paragraph 46;
2015/0073988 “The card number provided to the merchant may additionally or alternatively be a virtual card number (a dynamic credit card number, a controlled payment number, an alias number, a one-time use credit card number, a substitute credit card number, a rechargeable credit card number, etc.). A virtual card number is generated by a card issuer and is linked to at least one physical card number and account. The virtual card number may, for example, be generated via a Web application or a specialized client program provided by, or associated with, an issuer of the physical card number to which the virtual card number is linked. A virtual card number can be created for each payment thereby avoiding the need for any member of the group to expose his/her personal card number to the merchant.”, paragraph 41;
	The prior art also teaches generating a virtual card image at a merchant terminal by populating a template using received VCN details, where VCN details include physical card details like a card number, cardholder name and address, expiry date, and CVC (which suggests where a virtual card image is generated by populating a template with credit card information), where generating the card at the merchant terminal obviously causes the card to be stored (at least temporarily) at the merchant terminal.  Other references also describe generation of virtual cards via templates.
2015/0006391 “generating the Virtual Card Image may take place at a terminal belonging to the merchant… entire Virtual Card Image may be generated at the terminal… store or have access to a generic template which it can populate with details from the received VCN”, paragraph 54; “Virtual Card Number or VCN typically replicates, in plain text format… details associated with a physical payment card that are required to make a transaction… card number… expiry date… CVC… supplier details”, paragraph 3; “receiving a transaction request at a purchase control server; generating a Virtual Card Number [VCN] at the server… generating an associated Virtual Card Image at the server”, paragraph 9; Figures 6a and 6b; “user… can then pass the VCN details together with the Virtual Card Image on to the merchant... who can then proceed with the transaction”, paragraph 58; Figures 6a-6b;
	9842330 “prior to receiving the card account number of the card… virtual card is stored… in the account information application of the electronic device… some embodiments, the electronic device… includes a template virtual card… ‘blank’… does not contain any value or funds… transfers the at least some… of the stored value from the card… to the template virtual card… 
2017/0180286 “sending the card to the mobile terminal… card data is generated for the mobile terminal by using the preset card data model… mobile terminal receives the card data, acquires the card template corresponding to the card data, and generates the card by using the card data and the card template… implement the capability of sending a virtual card to the mobile terminal… facilitating the user to view and use in the future”, paragraph 101; 
2003/0069874 “each card template may comprise a sub-set of default fields… used as the basis for constructing a specific virtual card”, paragraph 149;
	The prior art also teaches where details of a virtual card (generated new card, not virtual replacement for a credit card) may be stored at a merchant server in association with a consumer’s online account, and where the virtual card is merchant-specific.
	2018/0285860 “once the consumer logs-in to his/her account… presented with an application form for the virtual card… may have been partially auto-filled to include… name… address… other contact information… may be automatically retrieved from the consumer’s account… additional fields… unique identification number, monthly salary and/or occupation… Upon receipt of the completed application form… generates a Primary Account Number… CVC2… Expiry date associated with the virtual card… If the user has an online account with the merchant via which the transaction is being conducted… details of the virtual card may be stored at the merchant server in association with the consumer’s online account… virtual card may be a merchant-specific virtual card”, paragraph 72;
	The prior art also teaches where a virtual card is used as a replacement/substitute for a credit card (not just generated from a credit card)
2014/0162598 “FIG. 23 represents a flow diagram of the sequence of steps for using the registered CCIRAF/AITD or EucliStar eGeeenie as a substitute for the use of a physical credit card or debit card for point-of-sale (POS) payments with a corresponding LCD-displayed image of a corresponding virtual card and an electronically readable bar code identification that represents the corresponding displayed virtual credit /debit card”, paragraph 388;
	The prior art also teaches generating a virtual card according to received virtual credit card account information, binding a virtual credit card and an electronic exchange account, and then notifying the user of the binding result, and also where the user can interface with the system via microphone and speaker (audio).
2016/0275488 “When storing the virtual credit card in the data storage of the first server, the method may include receiving, by the first server, the virtual credit card account stored in the second server, and creating the virtual card in the first server according to the received virtual credit card account; binding the virtual credit card and the electronic exchange account stored in the first server; and displaying a notification to the user interface of the terminal device to notify that the electronic exchange account and the virtual credit card are bound.”, paragraph 239; “An audio circuit 1160, a speaker 1161, a microphone 1162 can provide audio interface between the user and the terminal 1100. The audio circuitry 1160 can send the electrical signal which is transformed from the received audio data by the audio circuitry 1160 to the speaker 1160, the speaker 1161 transforms the electrical signal into a sound signal, and outputs it; on the other hand, the microphone 1162 transforms the collected sound signal into a electrical signal, the audio circuit 1160 transforms the received electrical signal into audio data and outputs it to the processor 1180 to be processed, after processing by the processor 1180, the RF circuit 1110 sends it to the other terminal, or outputs audio data to the memory 1120 for further processing.”, paragraph 403
	The prior art also teaches where verbal commands (i.e. voice commands) are used to operate a system that uses virtual cards for payment.
2015/0012426 “In one implementation, Jen 120a may look at her mobile phone which may have instantiated a mobile wallet component, and obtain a view of a list of virtual cards overlaying the reality scene 137. In one implementation, Jen 120a may point to a virtual card overlay 138 and articulate "Pay with this card" 151b. In one implementation, the virtual card overlay may be highlighted 139 upon Jen's fingertip pointing, and V-GLASSES may capture the verbal command to proceed a bill payment. For example, V-GLASSES may generate a payment transaction message paying Jen's October bill with Jen's PNC account.”, paragraph 213;

	Upon further search:
	2001/0046283 teaches “It is also known to have subscription systems which involve pre-payment of, a fee. In such systems, the user is typically given a password, to enable access to the web merchant's web site. The user's IP (Internet Protocol) address or other identifier can be used for further verification of a user. This arrangement is inconvenient for users who want to browse many different web sites, and can act as a deterrent to first time or impulse buying, to the dismay of web merchants” (paragraph 6).  At a minimum, this reference teaches away from using a user password to access a web merchant’s web site.
2014/0089134 teaches “As shown in FIG. 5C, the initiation module 508 starts in step 512, and the user is presented with a login form at program initiation in step 514. In some embodiments, the login form includes such information as the user's username and password, which may be saved for future initiations of the program. In other embodiments, upon initiation of the app, the mobile device may transmit its IP address to the merchant server for user verification. For example, on the first initiation of the program, the user may be prompted for a username and password, but in subsequent initiations of the program, the app transmits a saved user name and password or the mobile devices IP address to access the user's account with the merchant server. Moreover, in some embodiments, the app may display a screen indicating that the mobile device is waiting to receive data from the merchant server (e.g., an hourglass or a clock icon). Once the login form is sent to the merchant server, the mobile device waits for a response from the merchant server, and in step 516 the mobile device displays the initial app screen and any notices. In some embodiments, the initial app screen may include prompts to update user account information (e.g., credit card information, shipping addresses, preference data, third party social media sites, etc.).” (paragraph 63).  This reference describes where user login information or IP address is used to access a user’s account with a merchant server, but, at a minimum, does not describe where the access leads to storing virtual card information at the merchant server.
2014/0266599 teaches “As an example, a user may open a web browser on a smartphone (or any other app on the mobile device) and then navigate to a merchant's website (cloud service). The merchant website then prompts for the user's password prior to allowing the user access to the user's account at the merchant. The user's account at the merchant may store sensitive information such as credit card numbers, addresses, phone numbers, and the like” (paragraph 3).  This reference does not specifically describe where virtual card information obtained based on a command associated with identifying a merchant for a virtual card swap procedure is stored in the merchant website.  Additionally, similar to what was discussed above, it does not seem obvious to combine this reference with Briscoe because the kiosk in Briscoe does not seem to be user-specific (like the smartphone/mobile device in this reference).
8875284 teaches “For example, the web form submission includes the user's login name and password, e.g., to access the merchant server. In another example, the web form submission includes the user's credit card information, e.g., to conduct a purchase with the merchant server.” (col. 5, lines 1-5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 5/26/2022
/ERIC YEN/Primary Examiner, Art Unit 2658